Citation Nr: 1535017	
Decision Date: 08/17/15    Archive Date: 08/20/15	

DOCKET NO.  13-33 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In unappealed rating decisions of January 1988, December 1999, and January 2000, VA denied entitlement to service connection for a low back disorder.  All of those decisions are now final.  38 U.S.C.A. § 7105 (West 2014).  Since the January 2000 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO continued its denial of service connection for a low back disorder, and the current appeal ensued.


FINDINGS OF FACT

1.  In unappealed rating decisions of January 1988, December 1999, and January 2000, VA denied entitlement to service connection for a low back disorder.

2.  Evidence received since the January 2000 rating decision denying entitlement to service connection for a low back disorder, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1988, December 1999, and January 2000 rating decisions denying entitlement to service connection for a low back disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the January 2000 rating decision denying entitlement to service connection for a low back disorder is new, but not material, and insufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate form, or the completeness of his application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that an additional examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented before the undersigned in May 2014, service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran seeks entitlement to service connection for a low back disability.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year after separating from active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a rating decision, that decision, absent a timely perfected appeal is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Where a claim for entitlement to service connection has been previously denied, and that decision is final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the aforementioned rating decision in January 1988, it was noted that service treatment records showed treatment for low back pain in April 1967.  Significantly, the Veteran's service separation examination was silent for any evidence of back problems.  Based on such findings, VA denied entitlement to service connection for a low back disability.

In a December 1999 rating decision the prior rating decision was noted.  Further noted was that, while service medical records showed treatment for low back pain, that episode was acute and transitory, with no residual disability shown on service discharge examination.  The then available service medical records showed that the appellant's spine was clinically normal at discharge, and he denied a history of back trouble of any kind.  

The medical evidence also consisted of medical reports from two of the Veteran's private physicians, which showed treatment for the Veteran's back disability beginning in 1987, more than 17 years following his discharge from active military service.  Based on such findings, the RO denied entitlement to service connection for a low back disability, inasmuch as the Veteran's back disability neither occurred in nor was it caused by active military service.

In a January 2000 rating decision it was noted that the issue had previously been considered in January 1988 and December 1999, at which time the Veteran's low back disability was shown to be acute and transitory, with no residuals shown on military discharge.  The current medical evidence consisted of a private hospital report dated in August 1987, private medical reports dated in October 1987, and laboratory reports dated in January 1999.  Such evidence, while showing a current back disability, failed to demonstrate that the Veteran's back disorder was in any way related to his active military service.  Based on such findings, entitlement to service connection for a low back disability was denied.  Significantly, all of the aforementioned rating decisions were adequately supported by and consistent with the evidence then of record.  In the absence of a timely perfected appeal each of these rating decisions is final.

Evidence received since January 2000, consisting, for the most part, of VA and private treatment records and examination reports, as well as May 2014 hearing testimony is "new."  That is, it was not previously of record.  This evidence, however, is not "material."  Rather, the evidence only shows continuing treatment for the Veteran's low back disability.  There is no medical evidence showing a relationship between any back disorder and any incident or incidents of the Veteran's period of active military service.  At the July 2012 VA medical examination, which examination involved a full review of the claims folder and medical records, it was noted that the Veteran suffered from an acute lumbar strain with radiculopathy, as well as mild thoracic scoliosis with right convexity, and mild degeneration of the intervertebral lumbosacral discs, with degenerative arthritis affecting the right superficial peroneal nerve.  However, following a review of the Veteran's medical records, his medical history, a physical examination, and review of pertinent medical literature, it was the opinion of the examiner that the Veteran's low back disorder was less likely than not permanently aggravated by or the result of any event and/or condition which occurred in service or within one year of service discharge.  While service treatment records showed a one-time incident involving the Veteran's back, additional records showed that his back was within normal limits at discharge from service.  Records from private physicians indicated that it was several years after service that the Veteran again began having back complaints.  Moreover, the Veteran's increasing back pain would have taken place during the 31 years that the appellant worked as a physical education teacher and coach.  The examiner found that given the Veteran's approximately 35 years in the physical education field, it was more likely than not that the etiology of his back problems was related to his postservice occupation rather than any one-time inservice apparently transient back muscle strain.

The aforementioned VA physician's opinion is highly probative.  The opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that evidence received since the January 2000 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the claim to reopen the issue of entitlement to a low back disability is denied.

In Veteran contends that his low back disability is due to an incident or incidents of his period of active military service, or, in the alternative, due to his flat feet.  However, there is no evidence that the Veteran's low back disability had its origin during, or is in any way the result of, an incident or incidents of his period of active military service.  Further, service connection is not in effect for flat feet.  

Further, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Although laypersons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disability in question falls outside the realm of common knowledge of a layperson.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appeal is denied.
 

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a low back disorder is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


